Exhibit 10.1

 

CONFIDENTIAL

EXECUTION COPY

 

Confidential Materials omitted and filed separately with the

Securities and Exchange Commission. Double asterisks denote omissions.

 

THE GENERAL HOSPITAL CORPORATION

 

EXCLUSIVE PATENT LICENSE AGREEMENT

 

MGH Agreement No: A224596

MGH Case Nos: [**]

This License Agreement (“Agreement”) is made as of the 2nd day of August, 2016
(“Effective Date”), by and between Editas Medicine, Inc., a Delaware
corporation, with its principal place of business located at 300 Third Street,
Cambridge, MA 02142 (“Company”), and The General Hospital Corporation, d/b/a
Massachusetts General Hospital, a not-for-profit Massachusetts corporation, with
a principal place of business at 55 Fruit Street, Boston, Massachusetts 02114
(“Hospital”), each referred to herein individually as a “Party” and collectively
as the “Parties.”

RECITALS

Hospital, as a center for patient care, research and education, is the owner of
certain Patent Rights and Technological Information (defined below) and desires
to grant a license of those Patent Rights and Technological Information to
Company in order to benefit the public by disseminating the results of its
research via the commercial development, manufacture, distribution and use of
Product and Process (defined below).

Company has the capability to commercially develop, manufacture, distribute and
use Product and Process for public use and benefit and desires to license such
Patent Rights and Technological Information.

For good and valuable consideration, the sufficiency of which is hereby
acknowledged, the Parties hereby agree as follows:

ARTICLE 1.  CERTAIN DEFINITIONS

As used in Agreement, the following terms shall have the following meanings,
unless the context requires otherwise.

1.1       “2014 License Agreement” means the Exclusive Patent License Agreement
between Company and Hospital dated the 29th of August, 2014.

1.2       “Affiliate” with respect to either Party shall mean any corporation or
other legal entity other than that Party in whatever country organized,
controlling, controlled by or under common control with that Party.  The term
“control” shall mean (i) in the case of Company, direct or indirect ownership of
fifty percent (50%) or more of the voting securities having the right to elect
directors, and (ii) in the case of Hospital, the power, direct or indirect, to
elect or appoint fifty percent (50%) or more of the directors or trustees, or to
cause direction of management and policies, whether through the ownership of
voting securities, by contract or otherwise.





1

--------------------------------------------------------------------------------

 



1.3       “Agriculture” shall mean (i) plants, fungi, and algae, including the
microbiome for said plants, fungi and algae, propagated, cultivated or grown for
food, material, clothing, livestock fodder, biofuel, ornamentals, medicine or
other purpose and (ii) animals created, bred or raised for human consumption.

1.4       “Asset Sale” means the sale, lease, transfer or exclusive license of
all or substantially all of the assets of Company to another entity that is not
an Affiliate of Company.

1.5       “Average Market Capitalization” means the result of (i) sum of the
Market Capitalizations on each Trading Day during a specified period of time
divided by (ii) the number of Trading Days during such specified period of time.

1.6       “Claim” shall mean any pending or issued and unexpired claim of any
Patent Right that has not been (i) permanently revoked, nor held unenforceable,
unpatentable or invalid by a decision of a court or other governmental agency of
competent jurisdiction that is unappealable, or unappealed in the time allowed
for appeal, (ii) disclaimed or rendered unenforceable through disclaimer or
otherwise, or (iii) abandoned.

1.7       “Common Stock” means the common stock, par value $0.0001 per share, of
Company.

1.8       “Company Sale Date” means the date of closing of an Asset Sale or
Merger.

1.9       “CRISPR” shall mean clustered regularly interspaced short palindromic
repeats.

1.10     “Distributor” shall mean any third party entity to whom Company, a
Company Affiliate or a Sublicensee has granted, express or implied, the right to
distribute any Product or Process pursuant to Section 2.1(b)(ii).

1.11     “Election Date” shall have the meaning set forth in Section 4.6(d).

1.12     “Exchange Act” means the Securities and Exchange Act of 1934, as
amended, and the rules and regulations promulgated thereunder.

1.13     “Expiration Date” shall have the meaning set forth in Section 10.1.

1.14     “FDA” shall mean the United States Food and Drug Administration or
foreign equivalent.

1.15     “Field” shall mean the prevention and treatment of human diseases and
the prevention and treatment of animal diseases.  Specifically excluded from the
Field are all use(s) of Product and/or Process for (i) clinical diagnostic assay
and (ii) Agriculture.

1.16     “First Commercial Sale” shall mean the initial Sale anywhere in the
applicable License Territory of a Product or Process after receipt of all
applicable regulatory approvals, including pricing approvals, in the country in
which such Product or Process is Sold.

1.17     “GAAP” means generally accepted accounting principles.





2

--------------------------------------------------------------------------------

 



1.18     “IND” shall mean Investigational New Drug Application or foreign
equivalent.

1.19     “License Territory” shall mean worldwide.

1.20     “Market Capitalization” means, with respect to a particular date, the
[**] share price of Common Stock on such date multiplied by the number of shares
of Common Stock outstanding used to calculate earnings per share in accordance
with GAAP as set forth in Company’s [**]. 

1.21     “Merger” means the merger or consolidation of Company with or into
another entity (other than a merger with or into an Affiliate of Company or in
which the pre-merger stockholders of Company own, immediately after such
transaction, a majority of the total voting power represented by the outstanding
voting securities of the surviving entity).

1.22     “Net Sales” shall be calculated as set forth in this Section 1.22.  

(a)       Subject to the conditions set forth below, “Net Sales” shall mean:

(i)the gross amount billed or invoiced, or if no such bill or invoice is issued
the amount received, whichever is greatest, by Company and its Affiliates and
Sublicensees for or on account of Sales of Products and Processes;

(ii)less the following amounts:

(A)       to the extent actually allowed or paid as shown in documentation by
Company, its Affiliates or its Sublicensees in effecting such Sale: 

1.amounts repaid or credited by reason of rejection, return or recall of
Products or Processes;

2.commercially reasonable trade, quantity or cash rebates or discounts to the
extent taken;

3.commercially reasonable allowances for non-collectible receivables;

4.amounts for outbound transportation, insurance, packaging, handling and
shipping, but only to the extent separately invoiced in a manner that clearly
specifies the charges applicable to the applicable Products or Processes; and

5.taxes, customs duties and other governmental charges levied on or measured by
production, Sale, transportation, or delivery of Products or Processes, to the
extent separately stated on purchase orders, invoices or other documents of sale
that are paid by or on behalf of





3

--------------------------------------------------------------------------------

 



Company, its Affiliates or its Sublicensees, but not franchise or income taxes
of any kind whatsoever.

(B)       the gross amount billed or invoiced, or if no such bill or invoice is
issued the amount received, whichever is greatest, by Company and its Affiliates
and Sublicensees for or on account of Sales of Products and Processes to
Hospital and Hospital’s Affiliates.

(b)       Specifically excluded from the definition of “Net Sales” are amounts
attributable to any Sale of any Product or Process between or among Company and
any Company Affiliate and/or Sublicensee, unless the transferee is the end
purchaser, user or consumer of such Product or Process.

(c)       Net Sales shall not include (a) sales or other transfers of any
Product or Process used for clinical trials or other research on such Product or
Process or (b) commercially reasonable donations of any Product or Process for
charity or compassionate use for which Company or its Affiliate or Sublicensee
making such donation does not receive consideration.

(d)       No deductions shall be made for any commissions paid to any
individuals or for any costs or expenses of collections.

(e)       Net Sales shall be deemed to have occurred and the applicable Product
or Process “Sold” on the date of billing or invoicing, or if no such bill or
invoice is issued, the date of payment. 

(f)       If any Product or Process is Sold (i) in a product or transaction
bundle that includes cash consideration that is not included in or provided for
in the calculation of Net Sales with respect to such transaction and at a
discounted price that is lower than the customary price charged or (ii) for
non-cash consideration (whether or not at a discount), Net Sales shall be
calculated based on the average non-discounted cash amount charged to
independent third parties for the Product or Process during the same Reporting
Period or, in the absence of such transactions, on the fair market value of the
Product or Process assuming an arm’s length transaction made in the ordinary
course of business.

1.23     “NDA” shall mean a New Drug Application or foreign equivalent.

1.24     “Patent Rights” shall mean, inclusively, any patent or patent
application listed in Appendix A and/or the equivalent of such application
including any division, continuation, continuation-in-part (but only to the
extent of claims directed to the subject matter claimed in the parent
application), substitutes, counterparts and/or any foreign equivalents thereof
filed in any country, Letters Patent, and/or the equivalent thereof issuing
thereon, and/or reissue, reexamination or extension thereof.

1.25     “Payment Date” shall have the meaning set forth in Section 4.6(d).





4

--------------------------------------------------------------------------------

 



1.26     “Principal Trading Market” means the Trading Market on which the Common
Stock is primarily listed on and quoted for trading, which, as of the Effective
Date is the NASDAQ Global Select Market.

1.27     “Process” shall mean any process, method or service the use or
performance of which, in whole or in part:

(a)       absent the license granted hereunder would infringe, or is covered by,
one or more Claims of Patent Rights; or

(b)       employs, incorporates, is based upon, or is derived from Technological
Information.

1.28     “Product” shall mean any article, device or composition, the
manufacture, use, or sale of which, in whole or in part:

 

(a)       absent the license granted hereunder would infringe, or is covered by,
one or more Claims of Patent Rights; or

(b)       employs, incorporates, is based upon, or is derived from Technological
Information.

1.29     “Public Company” means an issuer of Public Securities.

1.30     “Public Securities” means securities registered under the Securities
Act that are listed on a national securities exchange registered under the
Exchange Act or if not listed on a national securities exchange registered under
the Exchange Act, quoted on NASDAQ, OTCQB or other similar quotation system.

1.31     “Record Retention Period” means [**] years following the end of the
calendar year to which a record pertains.

1.32     “Reporting Period” shall mean each three-month period ending March 31,
June 30, September 30 and December 31.

1.33     “Securities Act” means the Securities Act of 1933, as amended, and the
rules and regulations promulgated thereunder.

1.34     “Sell” (and “Sale” and “Sold” as the case may be) shall mean to sell or
have sold, to lease or have leased, to import or have imported, to export or
have exported or otherwise to transfer or have transferred a Product or Process
for valuable consideration (in the form of cash or otherwise), and further in
the case of a Process to use or perform such Process for the benefit of a third
party. 

1.35     “Sublicensee” shall mean any sublicensee of rights granted in
accordance with Section 2.1(a)(iii).  For purpose of this Agreement, a
Distributor of a Product or Process shall not be





5

--------------------------------------------------------------------------------

 



included in the definition of Sublicensee unless such Distributor (i) is granted
any right to make, have made, use or have used Products or Processes in
accordance with Section 2.1(a)(iii), or (ii) has agreed to pay to Company or its
Affiliate(s) royalties on such Distributor’s sales of Products or Processes, in
which case such Distributor shall be a Sublicensee for all purposes of
Agreement. 

1.36     “Subsequent Shares” shall have the meaning set forth in Section 4.6(d).

1.37     “Success Payment” shall have the meaning set forth in Section 4.6(b).

1.38     “Success Payment Period” means the period that [**].

1.39     “Technological Information” shall mean research data, designs,
formulae, process information and other information pertaining to the
invention(s) described in Patent Rights which is created by [**] and owned by
Hospital and is not confidential information of, or otherwise obligated to, any
third party and which [**] knows as of the Effective Date and reasonably
believes is necessary in order for Company to utilize the licenses granted
hereunder, as further described in Appendix B.  Company agrees to treat all
Technological Information in accordance with the provisions of Appendix D.

1.40     “Trading Day”  means (i) a day on which the Common Stock is listed or
quoted and traded on its Principal Trading Market (other than the OTC Bulletin
Board), or (ii) if the Common Stock is not listed on a Trading Market (other
than the OTC Bulletin Board), a day on which the Common Stock is traded in the
over‑the‑counter market, as reported by the OTC Bulletin Board, or (iii) if the
Common Stock is not quoted on any Trading Market, a day on which the Common
Stock is quoted in the over‑the‑counter market as reported in the “pink sheets”
by Pink Sheets LLC (or any similar organization or agency succeeding to its
functions of reporting prices).

1.41     “Trading Market” means whichever of the New York Stock Exchange, the
NYSE Amex Equities (formerly the American Stock Exchange), the NASDAQ Global
Select Market, the NASDAQ Global Market, the NASDAQ Capital Market or the OTC
Bulletin Board on which the Common Stock is listed or quoted for trading on the
date in question.

1.42     “Trigger Date”  means the [**].

1.43     “Value Trigger”  shall have the meaning set forth in Section 4.6(b).

ARTICLE 2.  LICENSE

2.1       Grant of License. 

(a)       Subject to the terms of Agreement and Hospital’s rights in Patent
Rights, Hospital hereby grants to Company in the License Territory: 

(i)an exclusive, royalty-bearing license, sublicensable in accordance with
Section 2.1(a)(iii), under Hospital’s rights in Patent Rights to make, have





6

--------------------------------------------------------------------------------

 



made, use, have used, Sell, offer for Sale and have Sold Products and/or
Processes in the License Territory in the Field;

(ii)a non-exclusive, royalty-bearing license, sublicensable in accordance with
Section 2.1(a)(iii), to use Technological Information to make, have made, use,
have used, Sell, offer for Sale and have Sold Products and/or Processes in the
License Territory in the Field; and

(iii)the right to grant sublicenses under the rights granted in Section
2.1(a)(i) and 2.1(a)(ii) to a Sublicensee, provided that in each case Company
shall be responsible for the performance of any obligations of Sublicensee
relevant to Agreement as if such performance were carried out by Company itself,
including, without limitation, the payment of any royalties or other payments
provided for hereunder, regardless of whether the terms of any sublicense
provide for such amounts to be paid by the Sublicensee directly to Hospital.

(b)       The license granted in Section 2.1(a) above includes:

(i)the right to grant to the final purchaser, user, or consumer of Product or
Process the right to use such purchased Product or Process in a method coming
within the scope of Patent Rights within the License Territory; and

(ii)the right to grant a Distributor the right to Sell (but not to make, have
made, use or have used) such Product and/or Process for or on behalf of Company,
its Affiliate or its Sublicensee in a manner consistent with Agreement.

(c)       The foregoing license grant shall include the grant of such license to
any Company Affiliate, provided that such Affiliate shall assume the same
obligations as those of Company hereunder and be subject to the same terms and
conditions hereunder; and further provided that Company shall be responsible for
the performance of all of such obligations and for compliance with all of such
terms and conditions by such Affiliate.  Company shall provide to Hospital a
fully signed, non-redacted copy of each agreement with each Affiliate that
assumes the aforesaid obligations, including all exhibits, attachments and
amendments and any related documents that alter, amend or otherwise modify such
Affiliate’s assumption of such obligations, within [**] days of request by
Hospital.

2.2       Right to Subcontract.  If Company desires to exercise any of the
rights or obligations that Company may have under Agreement by subcontracting
the exercise or performance of all or any portion of such rights and obligations
on Company’s behalf, Company shall be entitled to do so, provided that (a) such
contract service providers obtain no rights in or to Patent Rights or
Technological Information, (b) any subcontract granted or entered into by
Company as contemplated by this Section 2 of the exercise or performance of all
or any portion of the rights or obligations that Company may have under
Agreement shall not relieve Company from any of





7

--------------------------------------------------------------------------------

 



its obligations under Agreement, (c) any act or omission by a subcontractor of
Company shall be deemed an act or omission by Company hereunder and (d) Company
shall be responsible for each of its subcontractors complying with all
obligations of Company under Agreement (including without limitation all
restrictions placed on Company herein).    

2.3       Sublicenses.  Company may, without Hospital’s prior written approval,
enter into sublicense agreements, and Company shall provide to Hospital a fully
signed non-redacted copy of all sublicense agreements and amendments thereto,
including all exhibits, attachments and amendments, and any related documents
that alter, amend or otherwise modify the rights or obligations of the
Sublicensee under such sublicense agreement, within [**] days of executing the
same; provided,  however, that Company may redact from such copy (a) the
identity of a genomic target selected for research, development or
commercialization under the sublicense and (b) other proprietary non-public
technical information of Company or Sublicensee.  Each sublicense granted
hereunder shall be consistent with and comply with all terms of Agreement, shall
incorporate terms and conditions sufficient to enable Company to comply with
Agreement, shall prohibit any further sublicense or assignment by a Sublicensee
without Hospital’s prior written consent (except that a Sublicensee may assign
the applicable sublicense without Hospital consent to the same extent Company
may assign Agreement under Section 12.5) and shall provide that Hospital is a
third party beneficiary for the purpose of enforcing all patent challenge,
indemnification and insurance provisions of such sublicense.  Upon termination
of Agreement or any license granted hereunder for any reason, any sublicenses
shall be addressed in accordance with Section 10.8.  Any sublicense which is not
in accordance with the foregoing provisions shall be null and void.  Hospital
shall have the right to require Company to obtain Hospital’s prior written
approval for Company to enter all subsequent sublicenses if Hospital determines
Company has materially failed to comply with the sublicensing provisions of
Agreement and has not cured such non-compliance within [**] days after notice by
Hospital. 

2.4       Retained Rights; Requirements.  Any and all licenses granted hereunder
are subject to:

(a)       the right of Hospital and Hospital’s Affiliates and academic,
government and not-for-profit institutions to make and to use the subject matter
described and/or claimed in Patent Rights for research and educational purposes;
and

(b)       for Patent Rights supported by federal funding, the rights, conditions
and limitations imposed by U.S. law (see 35 U.S.C. § 202 et seq. and regulations
pertaining thereto), including without limitation:

(i)the royalty-free non-exclusive license granted to the U.S. government; and

(ii)the requirement that any Products used or sold in the United States shall be
manufactured substantially in the United States.

2.5       No Additional Rights.  It is understood that nothing in Agreement
shall be construed to grant Company or any of its Affiliates a license, express
or implied, under any patent owned solely or jointly by Hospital other than
Patent Rights expressly licensed hereunder.  Hospital





8

--------------------------------------------------------------------------------

 



shall have the right to license any Patent Rights to any other party for any
purpose outside of the Field or the License Territory.

2.6       Disclosure of Technological Information.  At Company’s request prior
to execution of Agreement, Hospital (through [**]) shall use reasonable efforts
to disclose in confidence within [**] days and not more than [**] days after
execution of Agreement the Technological Information licensed hereunder.

ARTICLE 3.  DUE DILIGENCE OBLIGATIONS

3.1       Diligence Requirements.  Company shall use, and shall cause its
Affiliates and Sublicensee, as applicable, to use, commercially reasonable
efforts to research, develop and make available to the public Product and
Process in the License Territory in the Field.  Such efforts shall include
achieving the following objectives within the time periods designated below
following the Effective Date:

(a)       within [**] months of Effective Date and within [**] days after the
[**] thereafter commencing after the Effective Date until the [**] anniversary
of the Effective Date and within [**] days after the [**] of the Effective Date,
Company will [**];  provided that [**];

(b)       within [**] years of Effective Date, Company will [**];

(c)       within [**] years of Effective Date, Company will [**];

(d)       within [**] years of Effective Date, Company will [**]; and

(e)       within [**] years of Effective Date, Company will [**].

Achievement of the foregoing objectives shall be deemed to satisfy Company’s
obligations to use commercially reasonable efforts under this Section 3.1.

 

3.2       Diligence Failures.  If Hospital determines that Company has failed to
fulfill any of its obligations under Section 3.1, then Hospital may treat such
failure as a default and may terminate Agreement and/or any license granted
hereunder in accordance with Section 10.4. 

3.3       Diligence Reports.  Company shall provide all reports with respect to
its obligations under Section 3.1 as set forth in Section 5.

ARTICLE 4.  PAYMENTS, ROYALTIES, AND EQUITY

4.1       License Issue Fee.  Company shall pay Hospital a non-refundable
license issue fee in the amount of seven hundred fifty thousand dollars
($750,000) within [**] days after execution of Agreement.

4.2       Patent Cost Reimbursement.  Company shall reimburse Hospital for all
past patent costs and future reasonable, out-of-pocket costs associated with the
preparation, filing, prosecution and maintenance of all Patent Rights (“Patent
Costs”).  As of the Effective Date, Hospital has





9

--------------------------------------------------------------------------------

 



incurred approximately [**] dollars ($[**]) in Patent Costs, which amount
Company shall pay to Hospital within [**] days after the Effective
Date.  Company shall pay to Hospital, or at Hospital’s request directly to
patent counsel, all other Patent Costs within [**] days of Company’s receipt of
an invoice for such Patent Costs either from Hospital or Hospital’s patent
counsel.  Company agrees to indemnify, defend and hold Hospital harmless from
and against any and all liabilities, damages, costs and expenses arising from
the failure of Company to timely pay such invoices and Patent Costs.  Hospital
shall instruct patent counsel to provide copies to Hospital for Hospital’s
administrative files of all invoices detailing Patent Costs which are sent
directly to Company.  If Company pays any Patent Costs directly, Company shall
advise patent counsel that Hospital is and shall remain patent counsel’s
client. 

4.3       Annual License Fee; Annual Minimum Royalty.  Company shall pay to
Hospital a non-refundable annual license fee of (a) [**] dollars ($[**]) on the
second anniversary of the Effective Date and each subsequent anniversary of the
Effective Date until and including the [**] anniversary of the Effective Date
and (b) [**] dollars ($[**]) on the [**] anniversary of the Effective Date and
each subsequent anniversary of the Effective Date until the Expiration
Date.  Each annual license fee set forth in this Section 4.3 is creditable
against royalties payable under Section 4.5 in the same calendar year in which
the anniversary of the Effective Date giving rise to the payment of such annual
license fee occurs.

4.4       Milestone Payments.  In addition to the payments set forth in Sections
4.1 through 4.3 above, Company shall pay Hospital milestone payments within the
scope of Field within [**] days after achievement of the following milestones:

(a)       a one-time payment of [**] dollars ($[**]) upon the [**];

(b)       a one-time payment of [**] dollars ($[**]) upon the [**];

(c)       [**] dollars ($[**]) upon the [**];

(d)       [**] dollars ($[**]) upon the [**];

(e)       [**] dollars ($[**]) upon [**] and [**] dollars ($[**]) upon [**];

(f)       [**] dollars ($[**]) upon [**] and [**] dollars ($[**]) upon [**];

(g)       a one-time payment of [**] dollars ($[**]) when total Net Sales of
Product or Process in any calendar year reach [**] dollars ($[**]);

(h)       a one-time payment of [**] dollars ($[**]) when total Net Sales of
Product or Process in any calendar year reach [**] dollars ($[**]); and

(i)       a one-time payment of [**] dollars ($[**]) when total Net Sales of
Product or Process in any calendar year reach [**] dollars ($[**]).





10

--------------------------------------------------------------------------------

 



No payment will be due on a replacement Product or Process for a previously
achieved milestone set forth above in this Section 4.4.  Except as expressly set
forth above, each milestone is payable only once.

 

For purposes of the milestones set forth above in this Section 4.4, the term
[**]” shall exclude any [**].

 

Any of the foregoing milestones is only payable if the applicable Product and/or
Process is covered by a Claim at the time of the achievement of such milestone. 

 

4.5       Royalties.

(a)       Beginning with the First Commercial Sale in any country in the License
Territory, Company shall pay Hospital royalties on Net Sales of Products and
Processes on a Product/Process-by-Product/Process and country-by-country basis
as follows:

(i)a royalty of [**] percent ([**]%) of the Net Sales by Company, a Company
Affiliate, or a Company Sublicensee of any Product and/or Process for the
prevention and treatment of human disease that is covered by a Claim;

(ii)If [**] such Product and/or Process, a royalty of [**] percent ([**]%) of
the Net Sales by Company, a Company Affiliate, or a Company Sublicensee of such
Product and/or Process [**];

(iii)a royalty of [**] percent ([**]%) of the Net Sales by Company, a Company
Affiliate, or a Company Sublicensee of any Product and/or Process [**]; and

(iv)If [**] covering such Product and/or Process, a royalty of [**] percent
([**]%) of the Net Sales by Company, a Company Affiliate, or a Company
Sublicensee of such Product and/or Process [**].

(b)       In the event that a Product and/or Process is (i) covered by a “Claim”
or employs “Tangible Materials” or “Technological Information” (each as defined
under the 2014 Agreement) and (ii) covered by a Claim under this Agreement,
Company may deduct up to [**] percent ([**]%) of royalties Company, Company
Affiliate, or Company Sublicensee pays to third parties for Product and/or
Process covered under Sections 4.5(a)(i)-(iv) of this Agreement from the
respective royalty due to Hospital under Sections 4.5(a)(i)-(iv) of this
Agreement, but the total reduction of each royalty under Sections 4.5(a)(i)-(iv)
of this Agreement will not exceed [**] percent ([**]%).  Provided, however, in
the event that a Product and/or Process is (i) not covered by “Claim” or
employing “Tangible Materials” or “Technological Information” (each as defined
under the 2014 Agreement) and (ii) is covered by a Claim under this Agreement,
Company may not deduct any royalties Company,





11

--------------------------------------------------------------------------------

 



Company Affiliate or Company Sublicensee pays to a third party from the
respective royalty due to Hospital under this Agreement. 

(c)       Only one royalty under this Agreement shall be due on any Sale of a
Product or Process no matter how many Claims cover such Product or Process and
no matter how many provisions of Section 4.5(a) apply to such Product or
Process.  In the event more than one provision of Section 4.5(a) would apply to
any Product or Process, only the highest applicable royalty shall be payable on
any Sale of such Product or Process.

(d)       Royalties shall be due on a country-by-country and
Product/Process-by-Product/Process basis ending on the later of the following:

(i)the expiration of the last Claim within Patent Rights covering the applicable
Product and/or Process; and

(ii)the tenth anniversary of the date of First Commercial Sale of the applicable
Product and/or Process.

(e)       Upon expiration of the obligation to pay royalties on a
Product/Process in a country in accordance with Section 4.5(d), the licenses
granted hereunder with respect to such Product/Process in such country shall
become perpetual, irrevocable, fully paid up, sublicensable licenses.

(f)       All payments due to Hospital under this Section 4.5 shall be due and
payable by Company within [**] days after the end of each Reporting Period, and
shall be accompanied by a report as set forth in Sections 5.3 and 5.4.

4.6       Success Payments.

(a)       Notice.  Company shall notify Hospital within [**] days after any
Trigger Date.  Such notice shall include the date of such Trigger Date and a
determination of the Average Market Capitalization as of such Trigger Date.

(b)       Achievement of Average Market Capitalization.  If on a Trigger Date
during the Success Payment Period, the Average Market Capitalization as of such
Trigger Date is for the first time as of any Trigger Date equal to or in excess
of an amount shown in the column below labeled “Value Trigger” (each such
amount, a “Value Trigger”), Company shall pay to Hospital such payment indicated
opposite such Value Trigger in the column labeled “Success Payment” (each such
payment, a “Success Payment”):

Value Trigger

Success Payment

$[**]

$[**]

$[**]

$[**]

$[**]

$[**]

$[**]

$[**]

 





12

--------------------------------------------------------------------------------

 



The $[**] and $[**] Success Payments apply if on a Trigger Date a Product
covered by a Claim (i) is the subject of a Phase I clinical study of which the
Company or its Affiliate or Sublicensee is  the sponsor, (ii) in the case of a
Product that has completed a Phase I clinical study, the Company is conducting,
or has determined to conduct, a subsequent clinical study with respect to such
Product,  or (iii) has been approved by the relevant regulatory authority for
sale in either the United States or the European Union. If either Value Trigger
is achieved and (i), (ii), or (iii) is met after such Value Trigger and Market
Capitalization is still at or above such Value Trigger, the applicable Success
Payment shall apply upon fulfillment of (i), (ii), or (iii).

 

For the avoidance of doubt, each Success Payment shall become due and payable
under Agreement, if at all, a maximum of one (1) time.  For the further
avoidance of doubt, more than one Success Payment may become due and payable
based on the Average Market Capitalization determined on any single Trigger
Date.  By way of example under the immediately preceding sentence, if the
Average Market Capitalization on the first Trigger Date that is more than [**]
days after the Effective Date is $[**], then Company shall pay to Hospital
aggregate Success Payments equal to $[**] if no Success Payments have been paid
previously by Company.

 

(c)       Company Sale Success Payment. Notwithstanding anything to the contrary
herein, if a Trigger Date during the Success Payment Period is a Company Sale
Date, the Company shall pay to Hospital the amount equal to the sum of all
Success Payments that (i) correspond to the Value Triggers that are lower than
or equal the total consideration paid (regardless of whether such consideration
is paid in cash, stock, by assumption of debt or otherwise) by the acquirer (or
its successors or assigns, as applicable) by the Company Sale Date, inclusive of
all applicable Deductions, but exclusive of the consideration paid by the
acquirer (or its successors or assigns, as applicable) after the Company Sale
Date (including without limitation contingent payments, royalties, earn-outs or
milestone payments)  and (ii) are unpaid as of the day immediately prior to the
Company Sale Date.

(d)       Manner and Timing of Payment.  Any Success Payment provided herein
that is payable with respect to a Trigger Date that is not a Company Sale Date,
will be paid by Company in cash or in shares of Common Stock (any such shares,
“Subsequent Shares”), and the form of such payment, cash or Subsequent Shares,
shall be determined solely by Company.  Company shall notify Hospital of its
election with regard to the form of payment of a Success Payment within [**]
days after the applicable Trigger Date (the “Election Date”).  Any Success
Payment provided herein that is payable with respect to a Trigger Date that is a
Company Sale Date, will be paid by Company solely in cash.  Success Payments





13

--------------------------------------------------------------------------------

 



shall be made no later than [**] days after the applicable Trigger Date (the
“Payment Date”); provided, however, that if Company is a Public Company and
elects to pay a Success Payment in shares of Common Stock, then the following
shall apply:

[**].

(e)       Calculation of Number of Subsequent Shares.  If Company elects to pay
a Success Payment in shares of Common Stock as provided in Section 4.6(d), the
number of such Subsequent Shares shall equal the applicable Success Payment
divided by [**].

(f)       Restrictions on Sales.  Notwithstanding anything to the contrary in
Agreement, Hospital agrees with respect to Subsequent Shares received by
Hospital that prior to the date that is [**] days after the date of receipt of
such Subsequent Shares, Hospital will not offer, sell or otherwise dispose of
more than [**]  ([**]%) of such Subsequent Shares during each of the following
periods:  [**] day thereafter.  The restrictions on sale provided in immediately
preceding sentence shall not be applicable to an offer, sale or other
disposition in connection with and as part of a merger, consolidation, business
combination, recapitalization, liquidation, dissolution or similar transaction
involving Company pursuant to which the stockholders of Company immediately
preceding such transaction will hold less than [**] percent ([**]%) of the
aggregate equity interests in the surviving or resulting entity of such
transaction or any direct or indirect parent thereof. 

4.7       Form of Payment.  Except as set forth in Section 4.6, all payments due
under Agreement shall be drawn on a United States bank and shall be payable in
United States dollars.  Each payment shall reference Agreement and its Agreement
Number and identify the obligation under Agreement that the payment
satisfies.  Conversion of foreign currency to U.S. dollars shall be made at the
conversion rate existing in the United States, as reported in The Wall Street
Journal, or, solely with respect to Sublicensees, at another commercially
reasonable, publicly available, applicable conversion rate as may be provided in
a sublicense, on the last working day of the applicable Reporting Period.  Such
payments shall be without deduction of exchange, collection or other charges,
and, specifically, without deduction of withholding or similar taxes or other
government imposed fees or taxes imposed on Company, except as permitted in the
definition of Net Sales. 

Checks for all payments due to Hospital under Agreement shall be made payable to
Hospital and addressed as set forth below:

 

Massachusetts General Hospital

BOA-Lockbox Services

PCSR Lockbox #415007

MA5-527-02-07

2 Morrissey Blvd

Dorchester, MA  02125





14

--------------------------------------------------------------------------------

 



Reference Agreement #:  A224596

 

Payments via wire transfer should be made as follows:

 

ACH Credit:  [**]

Federal Reserve Wire:  [**]

SWIFT Code:  [**]

Account #[**]

Massachusetts General Hospital

[**]

 

Reference Agreement #:  A224596

 

4.8       Overdue Payments.  The payments due under Agreement shall, if overdue,
bear interest beginning on the first day following the Reporting Period to which
such payment was incurred and until payment thereof at a per annum rate equal to
[**] percent ([**]%) above the prime rate in effect on the due date as reported
by The Wall Street Journal, such interest rate being compounded on the last day
of each Reporting Period, not to exceed the maximum permitted by law.  Any such
overdue payments when made shall be accompanied by all interest so
accrued.  Said interest and the payment and acceptance thereof shall not
preclude Hospital from exercising any other rights it may have as a consequence
of the lateness of any payment.

ARTICLE 5.  REPORTS AND RECORDS

5.1       Diligence Reports.  Within [**] days after the end of each [**],
Company shall report in writing to Hospital on progress made toward the
objectives set forth in Section 3.1 during such preceding [**] month period,
including, without limitation, progress on research and development, status of
applications for regulatory approvals, manufacturing, sublicensing and the
number of sublicenses entered into and marketing.

5.2       Milestone Achievement Notification.  Company shall report to Hospital
the dates on which it achieves the milestones set forth in Section 4.4 within
[**] days of each such occurrence.

5.3       Sales Reports.  Company shall report to Hospital the date of the First
Commercial Sale in each country of the License Territory within [**] days of
each such occurrence.  Following the First Commercial Sale, Company shall
deliver to Hospital, within [**] days after the end of each Reporting Period, a
report under this Section 5.3 substantially in the format outlined in Appendix
C, which report shall be certified as correct by an officer of Company and shall
contain at least the following information as may be pertinent to a royalty
accounting hereunder for the immediately preceding Reporting Period:

(a)       the number of Products and Processes Sold by Company, its Affiliates
and Sublicensees in each country;





15

--------------------------------------------------------------------------------

 



(b)       the amounts billed or invoiced, or if no bill or invoice, received, by
Company, its Affiliates and Sublicensees for each category or class of Product
and Process, in each country, and total billings or payments due or made for all
Products and Processes;

(c)       calculation of Net Sales for the applicable Reporting Period in each
country, including an itemized listing of permitted offsets and deductions
(provided that in the case of sublicenses, this obligation shall apply only to
the extent such itemized listing of permitted offsets and deductions is
available from a Sublicensee under the terms of the relevant sublicense);

(d)       total royalties payable on Net Sales in U.S. dollars, together with
the exchange rates used for conversion; and

(e)       any other payments due to Hospital under Agreement.

If no amounts are due to Hospital for any Reporting Period, the report shall so
state.

 

5.4       Audit Rights. 

(a)       During the Record Retention Period, Company shall maintain, and shall
cause each of its Affiliates and Sublicensees to maintain, complete and accurate
records relating to the rights and obligations under Agreement and any amounts
payable to Hospital in relation to Agreement, which records shall contain
sufficient information to permit Hospital and its representatives to confirm the
accuracy of any payments and reports delivered to Hospital and compliance in all
other respects with Agreement.  Company shall retain and make available, and
shall cause each of its Affiliates and Sublicensees to retain and make
available, such records during the Record Retention Period, to an independent,
certified public accountant chosen by Hospital and reasonably acceptable to
Company upon at least [**] days’ advance written notice, for inspection during
normal business hours, to verify any reports and payments made and/or compliance
in other respects under Agreement.  Such accountant shall not disclose to
Hospital any information other than information relating to the accuracy of
reports and payments delivered under Agreement.  Notwithstanding the foregoing
to the contrary, Hospital may not cause an audit of any Sublicensee unless
Company has not conducted previously an audit of the relevant Reporting Period
and fails or refuses to conduct such audit upon the reasonable written request
of Hospital.  If Company has conducted previously an audit of the relevant
Reporting Period, Company shall make the results of such audit available to the
independent, certified public accountant chosen by Hospital and reasonably
acceptable to Company.  If any audit conducted pursuant to the provisions of
this Section 5.4(a) shows an underreporting or underpayment of [**] percent
([**]%) or more in any payment due to Hospital hereunder, Company shall bear the
full cost of such audit and shall remit any amounts due to Hospital (including
interest due in accordance





16

--------------------------------------------------------------------------------

 



with Section 4.8) within [**] days of receiving notice thereof from
Hospital.  Hospital may exercise its rights under this Section 5.4(a) only [**]
and only [**].  

(b)       During the Record Retention Period, Hospital shall cause each of its
patent counsel to maintain complete and accurate records relating to the Patent
Costs, which records shall contain sufficient information to permit Company and
its representatives to confirm the accuracy of any requests for reimbursement or
direct payment by Company of the Patent Costs.  Hospital shall cause each of its
patent counsel to retain and make available, and shall cause each of its patent
counsels to retain and make available, such records during the Record Retention
Period, to an independent, certified public accountant chosen by Company and
reasonably acceptable to Hospital upon at least [**] days’ advance written
notice, for inspection during normal business hours, to verify any reports and
payments made.  Such accountant shall not disclose to Company any information
other than information relating to the accuracy of the Patent Costs and related
invoices and requests for payment.  If any audit conducted pursuant to the
provisions of this Section 5.4(b) shows an overpayment of Patent Costs by
Company, Hospital shall credit Company, or in the case of direct payment by
Company to Hospital’s patent counsel have Hospital’s patent counsel credit
Company, for all such overpayment of Patent Costs in the next payment of Patent
Costs due hereunder and any subsequent payment of Patent Costs due hereunder
until said credit is fully applied.  Company may exercise its rights under this
Section 5.4(b) only [**] and only [**].

ARTICLE 6.  PATENT PROSECUTION AND MAINTENANCE

6.1       Prosecution.  Hospital shall be responsible for the preparation,
filing, prosecution and maintenance of all patent applications and patents
included in Patent Rights.  Company will have sufficient rights to influence the
prosecution of Patent Rights within the scope of Field.  With respect to
national stage entry of a patent application, Company shall provide Hospital
with a list of countries in which Company would like Hospital to file patent
applications.  Hospital shall file, prosecute and maintain such patent
applications and resulting patents in all jurisdictions requested by
Company.  If with respect to any patent application, Hospital wishes to file
patent applications in additional countries not requested by Company, Hospital
shall notify Company, and Company and Hospital shall discuss the commercial
value of filing such patent applications in such additional countries.  If
Company does not agree in writing to the filing of such patent applications in
such additional countries within [**] days from said notification, (i) all costs
incurred by Hospital in connection with the preparation, filing, prosecution and
maintenance of such patent applications in such additional countries shall be
excluded from Patent Costs for which Company shall pay or reimburse hereunder,
(ii) Hospital may file such patent applications in such additional countries at
its own expense, and (iii) such patent applications filed by Hospital in such
countries shall not be considered in Patent Rights.  Company shall reimburse
Hospital for Patent Costs incurred by Hospital relating thereto in accordance
with Section 4.2.

6.2       Copies of Documents.  With respect to any Patent Right licensed
hereunder, Hospital shall instruct the patent counsel prosecuting such Patent
Right to (i) copy Company on patent





17

--------------------------------------------------------------------------------

 



prosecution documents that are received from or filed with the United States
Patent and Trademark Office and foreign equivalent, as applicable; (ii) if
requested by Company, provide Company with copies of draft applications and
other submissions to any patent office prior to filing; and (iii) give due
consideration to the comments and requests of Company or its patent counsel,
which Hospital and its patent counsel will not unreasonably refuse to
incorporate or address. 

6.3       Company’s Election Not to Proceed.  Company may elect to surrender any
patent or patent application in Patent Rights in any country upon [**] days
advance written notice to Hospital.  Such notice shall relieve Company from the
obligation to pay for future Patent Costs but shall not relieve Company from
responsibility to pay Patent Costs incurred prior to the expiration of the [**]
day notice period.  Such U.S. or foreign patent application or patent shall
thereupon cease to be a Patent Right hereunder, Company shall have no further
rights therein and Hospital shall be free to license its rights to that
particular U.S. or foreign patent application or patent to any other party on
any terms.

6.4       Patent Term Extensions.  Company shall have the exclusive right to
seek patent term extensions or supplemental patent protection, including
supplementary protection certificates, in any country in the License Territory
in relation to Products and Processes in the Field at Company’s
expense.  Hospital shall cooperate with Company in connection with all such
activities.  Hospital will promptly provide any instruments, agreements or other
documents reasonably requested by Company in connection with any patent term
extension or supplemental patent protection sought by Company that relates to a
Patent Right.

6.5       Confidentiality of Prosecution and Maintenance Information.  Company
agrees to treat all information related to prosecution and maintenance of Patent
Rights as Confidential Information (as defined in Appendix D) in accordance with
the provisions of Appendix D.  In addition, Company and Hospital acknowledge and
agree that, with regard to filing, prosecution and maintenance of Patent Rights,
the interests of the Parties as licensor and licensee are aligned and are legal
in nature.  The Parties agree and acknowledge that they have not waived, and
nothing in Agreement constitutes a waiver of, any legal privilege concerning
Patent Rights or a Party’s Confidential Information, including privilege under
the common interest doctrine and similar or related doctrines.

ARTICLE 7.  THIRD PARTY INFRINGEMENT AND LEGAL ACTIONS

7.1       Hospital Right to Prosecute.  Hospital will protect its Patent Rights
from infringement and prosecute accused infringers when, in its sole judgment,
such action may be reasonably necessary, proper and justified, except Company
will have the sole right to enforce Patent Rights against accused infringers
within the scope of Field. 

7.2       Company Right to Prosecute.  In accord with Section 7.1, Company may,
upon notice to Hospital, initiate legal proceedings against an accused infringer
at Company’s expense with respect to a claim of a Patent Right in the License
Territory.  Before commencing such action, Company and, as applicable, any
Affiliate, shall consult with Hospital, concerning, among other things,
Company’s standing to bring suit, the advisability of bringing suit, the
selection of





18

--------------------------------------------------------------------------------

 



counsel and the jurisdiction for such action (provided Company must have
Hospital’s prior written consent with respect to selection of jurisdiction for
any action in which Hospital may be joined as a party-plaintiff) and shall use
reasonable efforts to accommodate the views of Hospital regarding the proposed
action, including without limitation with respect to potential effects on the
public interest.  Company shall be responsible for all costs, expenses and
liabilities in connection with any such action and shall indemnify and hold
Hospital harmless therefrom, regardless of whether Hospital is a
party-plaintiff, except for the expense of any independent counsel retained by
Hospital in accordance with Section 7.5 below.

7.3       Hospital Joined as Party-Plaintiff.  If Company elects to commence an
action as described in Section 7.2 above, Hospital shall have, in its sole
discretion, the option to join such action as a party-plaintiff.  If Hospital is
required by law to join such action as a party-plaintiff, Hospital may either,
in its sole discretion, permit itself to be joined as a party-plaintiff at the
sole expense of Company, or assign to Company all of Hospital’s right, title and
interest in and to the Patent Right which is the subject of such action (subject
to all of Hospital’s obligations to the government under law and any other
rights that others may have in such Patent Right).  If Hospital makes such an
assignment, such action by Company shall thereafter be brought or continued
without Hospital as a party (unless Hospital remains a necessary party as found
by the relevant court or tribunal); provided,  however, that Hospital and
Company shall enter into a separate agreement providing Hospital with continuing
rights of prosecution and maintenance of and requiring Company to continue to
meet all of its obligations with respect to prosecution and maintenance of
Patent Rights as if the assigned Patent Right were still licensed to Company
hereunder. 

7.4       Notice of Actions; Settlement.  Company shall promptly inform Hospital
of any action or suit relating to Patent Rights and shall not enter into any
settlement, consent judgment or other voluntary final disposition of any action
relating to Patent Rights, including but not limited to appeals, that admits
liability, wrongdoing or fault by Hospital without the prior written consent of
Hospital, which consent shall not be unreasonably withheld, conditioned or
delayed.

7.5       Cooperation.  Each Party agrees to cooperate reasonably in any action
under Section 7 which is controlled by the other Party, provided that the
controlling party reimburses the cooperating party for any reasonable costs and
expenses incurred by the cooperating party in connection with providing such
assistance, except for the expense of any independent counsel retained by the
cooperating party in accordance with this Section 7.5.  Such controlling party
shall keep the cooperating party informed of the progress of such proceedings
and shall make its counsel available to the cooperating party.  The cooperating
party shall also be entitled to independent counsel in such proceedings but at
its own expense, said expense to be offset against any damages received by the
Party bringing suit in accordance with Section 7.6 only if representation of the
cooperating Party by counsel to the Party bringing suit would be inappropriate
because of conflict of interests. 

7.6       Recovery.  Any award paid by third parties as the result of such
proceedings  (whether by way of settlement or otherwise) shall first be applied
to reimbursement of any legal fees and expenses incurred by the Party bringing
such proceeding and by the other Party if representation of such other Party by
counsel to the Party bringing such proceeding would be inappropriate





19

--------------------------------------------------------------------------------

 



because of  conflict of interests and then the remainder shall be divided
between the Parties for any proceedings related to the Field as follows:

(a)       Company shall receive an amount equal to its lost profits or a
reasonable royalty on the infringing sales, or whichever measure of damages the
court shall have applied; and

(b)       Hospital shall receive an amount equal to the royalties and other
amounts that Company would have paid to Hospital if Company had Sold the
infringing Products and Services rather than the infringer, provided that the
amounts payable under this clause (ii) shall in no event exceed the amounts
payable under clause (i) above; and

(c)       the balance, if any, remaining after Company and Hospital have been
compensated under Section 7.6(a) and (b) that is attributable to the
infringement of Patent Rights shall be shared by the Parties as follows:  [**]
percent ([**]%) to Company and [**] percent ([**]%) to Hospital if Company
brought and prosecuted such proceedings and [**] percent ([**]%) to Company and
[**] percent ([**]%) to Hospital if Hospital brought and prosecuted such
proceedings.

7.7       Patent Validity Challenge by a Third Party.  Each Party shall promptly
notify the other in the event it receives notice of any legal or administrative
action by any third party against a Patent Right, including any oppositions,
interference, derivation, revocation, reexamination, inter partes review,
post-grant review, nullity action, compulsory license proceeding, or declaratory
judgment action.  Except as provided in the following sentence, opposition,
interference and derivation proceedings shall be addressed as provided in
Section 7.1.  Company shall have the first right to defend in all revocation,
reexamination, inter partes review, post-grant review, nullity action,
compulsory licensing proceeding, or declaratory judgment actions as provided in
Section 7.2.  If Company elects not to participate in such action, it shall
promptly notify Hospital in writing of its decision not to proceed and Hospital
may elect to take over the defense at its own expense.  Hospital shall give due
consideration to Company’s reasons for not participating or initiating in such
action, which reasons will not be unreasonably disregarded, prior to initiating
the defense of such action.

7.8       Third Party Patent Oppositions and Other Proceedings.   If Hospital
desires to bring an opposition, action for declaratory judgment, nullity action,
interference, inter partes review, post-grant review or other action to
challenge the validity, title, enforceability of a patent owned or controlled by
a third party that covers or may cover the composition, manufacture, use or
commercial sale of any Product or Process in the Field, Hospital shall first
consult with Company prior to initiating such action.  The Parties shall discuss
in good faith the rationale for, and the proposed actions to be taken, with
respect to such opposition or other action.  Company shall have the first right,
but not the obligation to take action.  Hospital shall give due consideration to
Company’s reasons for not initiating such action, which will not be unreasonably
disregarded, prior to initiating such action.





20

--------------------------------------------------------------------------------

 



ARTICLE 8.  INDEMNIFICATION AND INSURANCE

8.1       Indemnification. 

(a)       Company shall indemnify, defend and hold harmless Hospital and its
Affiliates and their respective trustees, directors, officers, medical and
professional staff, employees, and agents and their respective successors, heirs
and assigns (the “Indemnitees”), against any liability, damage, loss or expense
(including reasonable attorney’s fees and expenses of litigation) incurred by or
imposed upon the Indemnitees or any one of them in connection with any claims,
suits, actions, demands or judgments (each an “Action”) arising out of (i) any
theory of product liability (including, but not limited to, actions in the form
of contract, tort, warranty, or strict liability) concerning any product,
process or service made, used, or sold or performed pursuant to any right or
license granted under Agreement (ii) the practice of Company, its Affiliates or
Sublicensees of any Patent Rights and/or rights granted in this Agreement or
(iii) Company’s breach of this Agreement, except to the extent any such Action
results directly from the gross negligence or willful misconduct of an
Indemnitee. 

(b)       Hospital agrees to provide Company with prompt written notice of any
claim for which indemnification is sought under Agreement.  Company agrees, at
its own expense, to provide attorneys reasonably acceptable to Hospital to
defend against any Action brought, filed against, or served upon any Indemnitee
with respect to the subject of indemnity contained herein, whether or not such
Action is rightfully brought; provided,  however, that any Indemnitee shall have
the right to retain its own counsel, at the expense of Company, if
representation of such Indemnitee by counsel retained by Company would be
inappropriate because of conflict of interests of such Indemnitee and any other
party represented by such counsel.  If applicable, Company agrees to keep
Hospital informed of the progress in the defense and disposition of any Action
and to consult with Hospital prior to any proposed settlement.  If applicable,
Hospital may not settle any Action for which it is claiming, or may in the
future may make a claim for indemnification, hereunder without the prior written
consent of Company.

(c)       This Section 8.1 shall survive expiration or termination of Agreement.

8.2       Insurance. 

(a)       Beginning at such time as any such product, process or service is
being commercially distributed, sold, leased or otherwise transferred, or
performed or used (other than for the purpose of obtaining regulatory
approvals), by Company, an Affiliate or Sublicensee, Company shall, at its sole
cost and expense, procure and maintain commercial general liability insurance in
amounts not less than $[**] per incident and $[**] annual aggregate and naming
the Indemnitees as additional insureds.  Such commercial general liability
insurance shall provide (i) product liability coverage and (ii) broad form
contractual liability coverage for





21

--------------------------------------------------------------------------------

 



Company’s indemnification under Section 8.1 of Agreement.  If Company elects to
self-insure all or part of the limits described above (including deductibles or
retentions which are in excess of $[**] annual aggregate) such self-insurance
program must be acceptable to Hospital and the Risk Management Foundation.   The
minimum amounts of insurance coverage required under this Section 8.2 shall not
be construed to create a limit of Company’s liability with respect to its
indemnification under Section 8.1 of Agreement.

(b)       Company shall provide Hospital with written evidence of such insurance
upon request of Hospital.  Company shall provide Hospital with written notice at
least [**] days prior to the cancellation, non-renewal or material change in
such insurance; if Company does not obtain replacement insurance providing
comparable coverage prior to the expiration of such [**] day period, Hospital
shall have the right to terminate Agreement effective at the end of such [**]
day period without notice or any additional waiting periods.

(c)       Company shall maintain such commercial general liability insurance
beyond the expiration or termination of Agreement during (i) the period that any
such product, process, or service is being commercially distributed, sold,
leased or otherwise transferred, or performed or used  (other than for the
purpose of obtaining regulatory approvals), by Company or by a licensee,
affiliate or agent of Company and (ii) a reasonable period after the period
referred to in clause (i) above which in no event shall be less than [**] years.

(d)       This Section 8.2 shall survive expiration or termination of Agreement.

ARTICLE 9.  DISCLAIMER OF WARRANTIES; LIMITATION OF LIABILITY

9.1       Title to Patent Rights.  To the best knowledge of Partners Healthcare
Innovation, Hospital is the owner by assignment from [**] of Patent Rights and
has the authority to enter into Agreement and license Patent Rights to Company
hereunder.

9.2       No Warranties.  HOSPITAL MAKES NO REPRESENTATIONS OR WARRANTIES OF ANY
KIND, EXPRESS OR IMPLIED, CONCERNING PATENT RIGHTS AND THE RIGHTS GRANTED
HEREUNDER, INCLUDING, WITHOUT LIMITATION, WARRANTIES OF MERCHANTABILITY, FITNESS
FOR A PARTICULAR PURPOSE, NONINFRINGEMENT, VALIDITY OF PATENT RIGHTS CLAIMS,
WHETHER ISSUED OR PENDING, AND THE ABSENCE OF LATENT OR OTHER DEFECTS, WHETHER
OR NOT DISCOVERABLE, AND HEREBY DISCLAIMS THE SAME.  SPECIFICALLY, AND NOT TO
LIMIT THE FOREGOING, HOSPITAL MAKES NO WARRANTY OR REPRESENTATION (i) REGARDING
THE VALIDITY OR SCOPE OF ANY OF THE CLAIM(S), WHETHER ISSUED OR PENDING, OF ANY
OF PATENT RIGHTS, AND (ii) THAT THE EXPLOITATION OF PATENT RIGHTS OR ANY PRODUCT
WILL NOT INFRINGE ANY PATENTS OR OTHER INTELLECTUAL PROPERTY RIGHTS OF HOSPITAL
OR OF ANY THIRD PARTY.





22

--------------------------------------------------------------------------------

 



9.3       Limitation of Liability.  IN NO EVENT SHALL HOSPITAL OR ANY OF ITS
AFFILIATES OR ANY OF THEIR RESPECTIVE TRUSTEES, DIRECTORS, OFFICERS, MEDICAL OR
PROFESSIONAL STAFF, EMPLOYEES AND AGENTS BE LIABLE TO LICENSEE OR ANY OF ITS
AFFILIATES, SUBLICENSEES OR DISTRIBUTORS FOR INDIRECT, SPECIAL, INCIDENTAL OR
CONSEQUENTIAL DAMAGES OF ANY KIND ARISING IN ANY WAY OUT OF AGREEMENT OR THE
LICENSE OR RIGHTS GRANTED HEREUNDER, HOWEVER CAUSED AND ON ANY THEORY OF
LIABILITY, INCLUDING WITHOUT LIMITATION ECONOMIC DAMAGES OR INJURY TO PROPERTY
OR LOST PROFITS, REGARDLESS OF WHETHER HOSPITAL SHALL BE ADVISED, SHALL HAVE
OTHER REASON TO KNOW, OR IN FACT SHALL KNOW OF THE POSSIBILITY OF THE FOREGOING.

ARTICLE 10.  TERM AND TERMINATION

10.1     Term.  The term of Agreement shall commence on the Effective Date and
shall remain in effect until the date on which there are no more pending or
issued and unexpired Claims within Patent Rights (“Expiration Date”), unless
Agreement is terminated earlier in accordance with any of the other provisions
of this Article 10.  Only upon Expiration Date and all payments from Company to
Hospital have been made as required by Agreement, Company shall have a
worldwide, perpetual, irrevocable, fully paid up, freely sublicensable license
under the rights and licenses granted to Company under Section 2.1; provided,
 however, that the obligation of Company to pay royalties on Net Sales of
Products and Processes for which the royalty term has not expired in accordance
with Section 4.5(e) at Expiration Date shall continue uninterrupted until such
expiration of Agreement in accordance with Section 4.5(e).

10.2     Termination for Failure to Pay.  If Company fails to make any payment
due hereunder, Hospital shall have the right to terminate Agreement upon [**]
business days written notice, unless Company makes such payments within said
[**] day notice period.  If payments are not made, Hospital may immediately
terminate Agreement at the end of said [**] day period. 

10.3     Termination for Insurance and Insolvency. 

(a)       Insurance.  Hospital shall have the right to terminate Agreement in
accordance with Section 8.2(b) if Company fails to maintain the insurance
required by Section 8.2. 

(b)       Insolvency and other Bankruptcy Related Events.   Hospital shall have
the right to terminate Agreement immediately upon written notice to Company with
no further notice obligation or opportunity to cure if Company: (i) shall become
insolvent; (ii) shall make an assignment for the benefit of creditors;
(iii) shall file a petition in bankruptcy; or (iv) or shall have a petition in
bankruptcy filed against it which shall remain undismissed and unstayed for a
period of [**] days. 

10.4     Termination for Non-Financial Default.  If Company, any of its
Affiliates or any Sublicensee shall default in the performance of any of its
other material obligations under Agreement not otherwise covered by the
provisions of Section 10.2 and 10.3, and if such default





23

--------------------------------------------------------------------------------

 



has not been cured within [**] days after notice by Hospital in writing of such
default, Hospital may immediately terminate Agreement, and/or any license
granted hereunder with respect to the country or countries in which such default
has occurred, at the end of said [**] day cure period. 

10.5     Challenging Validity.  During the term of Agreement, Company shall not
challenge, and shall restrict Company Affiliates and Sublicensees from
challenging, the validity of Patent Rights and in the event of any breach of
this provision Hospital shall have the right to terminate Agreement and any
license granted hereunder immediately.  In addition, if Patent Rights are upheld
Company shall reimburse Hospital for its legal costs and expenses incurred in
defending any such challenge.  Notwithstanding the foregoing to the contrary, if
a Sublicensee is the party so challenging the validity of Patent Rights,
Hospital may immediately terminate the rights hereunder only as and to the
extent sublicensed to such Sublicensee. For clarity, in the case of any such
termination of rights hereunder as and to the extent sublicensed to a
Sublicensee, such termination shall not affect the rights hereunder held by
Company or any other sublicense, and Agreement and such other sublicenses shall
remain in full force and effect.

10.6     Termination by Company.  Company shall have the right to terminate
Agreement by giving ninety (90) days advance written notice to Hospital and upon
such termination shall immediately cease all use and Sales of Products and
Processes, subject to Section 10.10. 

10.7     Special Provisions Regarding Breaches by Sublicensees.  Notwithstanding
anything in this Article 10 to the contrary, if a breach by Company under
Section 10.2, 10.3 or 10.4 arises as a result of a breach by a Sublicensee of
the terms of a sublicense and Company is using commercially reasonable efforts
to cure such breach or terminate such sublicense, Hospital may not terminate
Agreement during the pendency of such efforts or thereafter if such breach by
such Sublicensee is cured or the relevant sublicense is terminated.  If Company
has used commercially reasonable efforts to cure such breach or terminate such
sublicense but has not been able to cure such breach or terminate such
sublicense within [**] days after receiving the first written notice of
termination from Hospital relating to such breach hereunder, Hospital may not
terminate Agreement but may terminate the rights hereunder as and to the extent
sublicensed to such Sublicensee. For clarity, any such termination shall not
affect the rights hereunder held by Company or any other Sublicense, and
Agreement and such other sublicenses shall remain in full force and effect.

10.8     Effect of Termination on Sublicenses.  In the event of termination of
Agreement, any sublicense granted by Company under Agreement shall remain in
effect and is hereby assigned to Hospital, provided that (i) Company or the
Sublicensee provides Hospital with an unredacted copy of such agreement within
[**] days after termination of Agreement, unless an unredacted copy previously
has been provided to Hospital; (ii) the Sublicensee agrees in writing to an
assignment of such sublicense to Hospital and to the payment of all
consideration to Hospital that otherwise would have been payable in connection
with such sublicense to Hospital by Company under Agreement; (iii) any
obligations in such sublicense that are greater than or inconsistent with the
obligations of Hospital under Agreement or the nature of Hospital as an academic
and non-profit entity shall be reduced in scope to match those in Agreement, if
practicable, or terminated if such reduction in scope is not practicable; and
(iv) the Sublicensee agrees in writing that all obligations arising prior to
such assignment remain the responsibility of





24

--------------------------------------------------------------------------------

 



Company and that Hospital is released from any and all liability relating to
such obligations; otherwise said sublicense will be terminated.

10.9     Effects of Termination of Agreement.  Upon termination of Agreement or
any of the licenses hereunder for any reason, final reports in accordance with
Section 5 shall be submitted to Hospital and all royalties and other payments,
including without limitation any unreimbursed Patent Costs, accrued or due to
Hospital as of the termination date shall become immediately payable.  Company
shall cease, and shall cause its Affiliates and Sublicensees to cease under any
sublicense granted by Company, all Sales and uses of Products and Processes upon
such termination, subject to Sections 10.8 and 10.10.  The termination or
expiration of Agreement or any license granted hereunder shall not relieve
Company, its Affiliates or its Sublicensees of obligations arising before such
termination or expiration. 

10.10   Inventory.  Upon early termination of Agreement other than for Company
default under Section 10.2 or 10.3, Company, Company Affiliates and Company
Sublicensees may complete and sell any work-in-progress and inventory of
Products that exist as of the effective date of  termination provided that
(i) Company pays Hospital the applicable running royalty or other amounts due on
such Net Sales in accordance with the terms and conditions of Agreement, and
(ii) Company, Company Affiliates and Sublicensees shall complete and sell all
work-in-progress and inventory of Products within [**] months after the
effective date of termination.  Upon expiration of Agreement, Company shall pay
to Hospital the royalties set forth in Section 4.5(a) on Net Sales of any
Product that was in inventory or was a work-in-progress on the date of
expiration of the Agreement.

ARTICLE 11.  COMPLIANCE WITH LAW

11.1     Compliance.  Company shall have the sole obligation for compliance
with, and shall ensure that any Affiliates and Sublicensees comply with, all
government statutes and regulations that relate to Products and Processes,
including, but not limited to, those of the Food and Drug Administration and the
Export Administration, as amended, and any applicable laws and regulations of
any other country in the License Territory.  Company agrees that it shall be
solely responsible for obtaining any necessary licenses to export, re-export or
import Products or Processes covered by Patent Rights and/or Confidential
Information.  Company shall indemnify and hold harmless Hospital for any breach
of Company’s obligations under this Section 11.1. 

11.2     Patent Numbers.  Company shall cause all Products sold in the United
States to be marked with all applicable U.S. Patent Numbers, to the full extent
required by United States law.  Company shall similarly cause all Products
shipped to or sold in any other country to be marked in such a manner as to
conform with the patent laws and practices of such country.

ARTICLE 12.  MISCELLANEOUS

12.1     Entire Agreement. Agreement constitutes the entire understanding
between the Parties with respect to the subject matter hereof and supersedes any
prior understandings, whether written, oral or otherwise.  Appendices A, B, C,
and D are hereby incorporated into Agreement.





25

--------------------------------------------------------------------------------

 



12.2     Notices.  Any notices, reports, waivers, correspondences or other
communications required under or pertaining to Agreement shall be in writing and
shall be delivered by hand, or sent by a reputable overnight mail service (e.g.,
Federal Express), or by first class mail (certified or registered), or by
facsimile confirmed by one of the foregoing methods, to the other
party.  Notices will be deemed effective (a) three (3) working days after
deposit, postage prepaid, if mailed, (b) the next day if sent by overnight mail,
or (c) the same day if sent by facsimile and confirmed as set forth above or
delivered by hand.  Unless changed in writing in accordance with this Section,
the notice address for each Party shall be as follows:

If to Hospital:

Executive Director, Innovation

Massachusetts General Hospital

215 First Street

Cambridge, MA  02142

Fax No. [**]

 

If to Company:

Editas Medicine, Inc.

300 Third Street

Cambridge, MA 02142

Attn: CEO

Copy to: Legal Affairs

Fax No. [**] 

 

12.3     Amendment; Waiver. Agreement may be amended and any of its terms or
conditions may be waived only by a written instrument executed by an authorized
signatory of the Parties or, in the case of a waiver, by the Party waiving
compliance.  The failure of either Party at any time or times to require
performance of any provision hereof shall in no manner affect its rights at a
later time to enforce the same.  No waiver by either Party of any condition or
term shall be deemed as a further or continuing waiver of such condition or term
or of any other condition or term.

12.4     Binding Effect. Agreement shall be binding upon and inure to the
benefit of and be enforceable by the Parties hereto and their respective
permitted successors and assigns.

12.5     Assignment.  Company may assign or transfer Agreement: (a) without the
consent of Hospital, to an Affiliate of Company or in connection with the
transfer or sale of all or substantially all of Company’s assets or business
related to the Products, Processes and/or Agreement, whether by merger,
consolidation, sale of assets, change in control or other transaction, provided
that Company promptly shall provide Hospital with a written notice of such
assignment including the identity of the assignee or transferee and such
assignee or transferee agrees in writing to assume the obligations to Hospital
that are being assigned or transferred; and (b) in any other circumstance, only
with the prior written consent of Hospital, such consent not to be unreasonably
withheld, conditioned or delayed.    Company shall notify Hospital in writing of
any such assignment and provide a copy of the assignment and assumption
agreement or other documentary evidence sufficient to demonstrate Company’s
compliance with this Section 12.5 within [**] days after such
assignment.  Failure of an assignee to agree to be bound by the terms hereof or
failure of Company to notify Hospital and provide copies of assignment
documentation shall be grounds for termination of Agreement for default. 





26

--------------------------------------------------------------------------------

 



12.6     Force Majeure.  Neither Party shall be responsible for delays resulting
from causes beyond the reasonable control of such Party, including without
limitation fire, explosion, flood, war, sabotage, strike or riot, provided that
the nonperforming Party uses commercially reasonable efforts to avoid or remove
such causes of nonperformance and continues performance under Agreement with
reasonable dispatch whenever such causes are removed. 

12.7     Use of Name.  Neither Party shall use the name of the other Party or of
any trustee, director, officer, staff member, employee, student or agent of the
other Party or any adaptation thereof in any advertising, promotional or sales
literature, publicity or in any document employed to obtain funds or financing
without the prior written approval of the Party or individual whose name is to
be used.  For Hospital, such approval shall be obtained from Hospital’s VP of
Public Affairs.  This restriction on use of the name of Hospital and any
trustee, director, officer, staff member, employee, student or agent of Hospital
shall not apply to factual statements identifying Company as a licensee of
technology, inventions or intellectual property rights of Hospital (including
for this purpose, identifying the past or present affiliation of any consultant,
advisor, employee or director of Company).

12.8     Press Release.  Notwithstanding the provisions of Section 12.7, after
execution of Agreement, the Parties will use reasonable efforts in a timely
manner to agree upon a public communications plan that will define the nature
and scope of the information relating to Agreement and the relationship among
the Parties that will be disclosed publicly and Company may issue a press
release in such form as is consistent with such communications plan and mutually
acceptable to the Parties.    Once such a public statement or public disclosure
has been approved in accordance with Sections 12.7 and 12.8, then either Party
may appropriately communicate information contained in such permitted statement
or disclosure.

12.9     Governing Law. Agreement shall be governed by and construed and
interpreted in accordance with the laws of the Commonwealth of Massachusetts,
excluding with respect to conflict of laws, except that questions affecting the
construction and effect of any patent shall be determined by the law of the
country in which the patent shall have been granted.  Each Party agrees to
submit to the exclusive jurisdiction of the Superior Court for Suffolk County,
Massachusetts, and the United States District Court for the District of
Massachusetts with respect to any claim, suit or action in law or equity arising
in any way out of Agreement or the subject matter hereof.

12.10   Hospital Policies.  Company acknowledges that Hospital’s employees and
medical and professional staff members and the employees and staff members of
Hospital’s Affiliates are subject to the applicable policies of Hospital and
such Affiliates, including, without limitation, policies regarding conflicts of
interest, intellectual property and other matters. 

12.11   Severability.  If any provision(s) of Agreement are or become invalid,
are ruled illegal by any court of competent jurisdiction or are deemed
unenforceable under then current applicable law from time to time in effect
during the term hereof, it is the intention of the Parties that the remainder of
Agreement shall not be effected thereby.  It is further the intention of the
Parties that in lieu of each such provision which is invalid, illegal or
unenforceable, there be substituted or added as part of Agreement a provision
which shall be as similar as possible in economic and





27

--------------------------------------------------------------------------------

 



business objectives as intended by the Parties to such invalid, illegal or
enforceable provision, but shall be valid, legal and enforceable.

12.12   Survival.  In addition to any specific survival references in Agreement,
Articles 1, 11 and 12 and Sections 2.4, 2.5, 4.2, 4.7, 4.8, 5.3, 5.4, 6.4, 6.5,
7.6, 8.1, 8.2, 9.2, 9.3, 10.1 (in the case of expiration of Agreement in
accordance with Section 10.1) 10.7, 10.8, 10.9 and 10.10 shall survive
termination or expiration of Agreement.  Any other rights, responsibilities,
obligations, covenants and warranties which by their nature should survive
Agreement shall similarly survive and remain in effect.  

12.13   Interpretation.  The parties hereto are sophisticated, have had the
opportunity to consult legal counsel with respect to this transaction and hereby
waive any presumptions of any statutory or common law rule relating to the
interpretation of contracts against the drafter. 

12.14   Headings.  All headings are for convenience only and shall not affect
the meaning of any provision of Agreement. 

12.15   Confidentiality. 

(a)       Each party agrees to the terms of confidentiality and non-use set
forth in Appendix D.

(b)       All reports and other information disclosed by Company to Hospital
pursuant to Sections 2.3, 3, 4 and 5, and any information obtained by Hospital
pursuant to any audit conducted under Section 5.4(a), shall be included in the
“Confidential Information” (as such term is defined and used in Appendix D).

(c)       The terms and conditions of Agreement shall be the Confidential
Information of each of Company and Hospital.

(d)       Notwithstanding anything in Appendix D to the contrary, Company may
disclose any Confidential Information of Hospital (i) to actual and bona fide
potential investors, lenders and acquirors/acquirees, merger partners, other
financial or commercial partners to the extent necessary in connection with a
proposed equity or debt financing of Company, or a proposed acquisition or
business combination, or to actual and bona fide potential sublicensees, so long
as such recipients are bound in writing or by professional obligations to
maintain the confidentiality of such information by terms at least as stringent
as the terms of Agreement and/or (ii) to the extent required under the rules or
regulations of the U.S. Securities and Exchange Commission, or any similar
regulatory agency in any country other than the United States, or of any stock
exchange, including Nasdaq; provided that, to the extent practicable, Company
promptly notifies Hospital prior to such required disclosure, discloses such
information only to the extent so required and cooperates reasonably with
Hospital’s efforts to contest or limit the scope of such disclosure. 

 

 



28

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Parties have caused Agreement to be executed by their
duly authorized representatives as of the Effective Date first written above.

 

EDITAS MEDICINE, INC.

 

GENERAL HOSPITAL CORPORATION

 

 

 

 

 

 

 

 

BY:

/s/ Katrine Bosley

 

BY:

/s/ Daniel Castro

 

Name: Katrine Bosley

 

 

Name: Daniel Castro

 

 

 

 

 

TITLE:

CEO

 

TITLE:

Director, Business Strategy and

 

 

Licensing, Innovation Partners Health Care

 

 

 

 

 

 

 

 

DATE:

8/2/16

 

DATE:

8/2/16

 

 

 



Signature Page to Exclusive Patent License Agreement

--------------------------------------------------------------------------------

 

 

Appendix A

 

DESCRIPTION OF PATENT RIGHTS

 

MGH Case No.

Status

Filing Date

Application Serial No.

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

[**]

 

 



Appendix A

--------------------------------------------------------------------------------

 

 

Appendix B

 

DESCRIPTION OF TECHNOLOGICAL INFORMATION

 

 

[**]    

 

 

 



Appendix B

--------------------------------------------------------------------------------

 

 

Appendix C

 

SALES REPORTS

 

AGREEMENT INCOME REPORT

Royalty Income

 

 

[MGH][BWH] Agreement # -

 

Licensee -

 

Sub-Licensee -

 

 

Separate reports must be filed for:

1.

Each Product sold.

2.

Each country of sale, if different deductions or royalty rates apply.

 

 

Product Name:

 

Report Time Period:

 

From

mm/dd/yyyy

 

 

To

mm/dd/yyyy

 

 

 

 

 

Country of Sale

    

 

    

 

    

 

 

 

 

 

 

 

 

 

 

Quantity Sold

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Gross Sales (USD)

 

$

 

$

 

$

 

 

 

 

 

 

 

 

 

Exchange Rate

 

 

 

 

 

 

 

 

Deductions (Itemize)

Please list each deduction separately. Use same definition as appears in
Agreement and include the contract paragraph as a reference (Std Section
1.22(a)(ii) line item deductions listed below).

 

A1.

 

 

 

 

 

 

 

A2.

 

 

 

 

 

 

 

A3.

 

 

 

 

 

 

 

A4.

 

 

 

 

 

 

 

B.

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Total Deductions

(

 

)

(

 

)

(

 

)

 

 

 

 

 

 

 

 

 

 

Net Sales

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Royalty Percentage

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Credits (itemize)

(

 

)

(

 

)

(

 

)

 

 

 

 

 

 

 

 

 

 

Royalties Due

 

$

 

 

$

 

 

$

 

 

 

 

 

PLEASE ATTACH DETAIL SALES REPORTS AS REQUIRED

 

 



Appendix C

--------------------------------------------------------------------------------

 

 

Appendix D

 

CONFIDENTIALITY TERMS AND CONDITIONS

 

1.Definition of Confidential Information.  “Confidential Information” shall mean
any information, including but not limited to data, techniques, protocols or
results, or business, financial, commercial or technical information, disclosed
by one Party (each, a “Discloser”) to the other Party (each, a “Recipient”) in
connection with Agreement and identified as confidential at the time of
disclosure.  Hospital’s Confidential Information shall also include all
information disclosed by Hospital to Company in connection with Patent
Rights.  Capitalized terms used in this Appendix D that are not otherwise
defined herein have the meanings ascribed in Agreement to which this Appendix D
is attached and made a part thereof. 

 

2.Exclusions.  “Confidential Information” under Agreement shall not include any
information that (i) is or becomes publicly available through no wrongful act of
Recipient; (ii) was known by Recipient prior to disclosure by Discloser, as
evidenced by tangible records; (iii) becomes known to Recipient after disclosure
from a third party having an apparent bona fide right to disclose it; (iv) is
independently developed or discovered by Recipient without use of Discloser’s
Confidential Information, as evidenced by tangible records; or (v) is disclosed
to another party by Discloser without restriction on further disclosure.  The
obligations of confidentiality and non-use set forth in Agreement shall not
apply with respect to any information that Recipient is required or advised by
legal counsel or auditors to disclose or produce (including the filing of this
Agreement with applicable authorities) pursuant to applicable law (including
securities laws and regulations), court order or other valid legal process or in
order to comply with the rules or regulations of any applicable Trading Market;
provided that Recipient, if practicable, promptly notifies Discloser prior to
such required disclosure, discloses such information only to the extent so
required and cooperates reasonably with Discloser’s efforts to contest or limit
the scope of such disclosure. 

 

3.Permitted Purpose.  Recipient shall have the right to, and agrees that it
will, use Discloser’s Confidential Information solely for the purposes described
in Agreement (the “Purpose”), except as may be otherwise specified in a separate
definitive written agreement negotiated and executed between the parties. 

 

4.Restrictions.  For the term of Agreement and a period of [**] years thereafter
(and indefinitely with respect to any individually identifiable health
information disclosed by Hospital to Company, if any), each Recipient agrees
that: (i) it will not use Confidential Information of the Disclosing Party for
any purpose other than as specified herein, including without limitation for its
own benefit or the benefit of any other person or entity; and (ii) it will use
reasonable efforts (but no less than the efforts used to protect its own
confidential and/or proprietary information of a similar nature) not to disclose
such Confidential Information to any other person or entity except as expressly
permitted hereunder.  Recipient may, however, disclose Discloser’s Confidential
Information only on a need-to-know basis to its and its Affiliates employees,
staff members and agents (“Receiving Individuals”) who are directly
participating in the Purpose and who are informed of the confidential nature of
such information, provided Recipient shall be





Appendix D-1

--------------------------------------------------------------------------------

 

 

responsible for compliance by Receiving Individuals with the terms of Agreement
and any breach thereof.  Each party further agrees not to use the name of the
other party or any of its Affiliates or any of their respective trustees,
directors, officers, staff members, employees, students or agents in any
advertising, promotional or sales literature, publicity or in any document
employed to obtain funds or financing without the prior written approval of the
party or individual whose name is to be used, in the case of Hospital such
approval to be given by the Public Affairs Department.  This Section 4 shall
survive termination or expiration of Agreement.

 

5.Right to Disclose.  Discloser represents to Recipient that to the best of its
knowledge it has the right to disclose to Recipient all of Discloser’s
Confidential Information that will be disclosed hereunder.

 

6.Ownership.  All Confidential Information disclosed pursuant to Agreement,
including without limitation all written and tangible forms thereof, shall be
and remain the property of the Discloser.  Upon termination of Agreement, if
requested by Discloser, Recipient shall return or destroy at Discloser’s
discretion all of Discloser’s Confidential Information, provided that Recipient
shall be entitled to keep one copy of such Confidential Information in a secure
location solely for the purpose of determining Recipient’s legal obligations
hereunder. 

 

7.No License.  Nothing in this Appendix D shall be construed as granting or
conferring, expressly or impliedly, any rights by license or otherwise, under
any patent, copyright, or other intellectual property rights owned or controlled
by Discloser relating to Confidential Information, except as specifically set
forth in Agreement.

 

8.Remedies.  Each party acknowledges that any breach of the terms of Section
12.15 of Agreement, including the terms of this Appendix D, by it may cause
irreparable harm to the other party and that each party is entitled to seek
injunctive relief and any other remedy available at law or in equity.

 

 

 



Appendix D-2

--------------------------------------------------------------------------------

 

 

Appendix E

 

REPRESENTATIONS AND WARRANTIES; LEGEND

 

1.  Representations and Warranties.  The letter that Hospital will issue to
Company under Section 4.6(d)(ii) in connection with the issuance of any
Subsequent Shares [**], will certify as to the following:

Hospital is acquiring the Subsequent Shares solely for its own account for
investment purposes and not with a view to, or for offer or sale in connection
with, any distribution of said Subsequent Shares;

Hospital acknowledges that the Subsequent Shares are not registered under the
Securities Act, or any state securities laws, and that said Subsequent Shares
may not be transferred or sold except pursuant to the registration provisions of
the Securities Act or pursuant to an applicable exemption therefrom and subject
to state securities laws and regulations, as applicable; and

Hospital has had an opportunity to discuss Company’s business, management,
financial affairs and the terms and conditions of the offering of the Subsequent
Shares with Company’s management and have had an opportunity to review Company’s
facilities.  Hospital has such knowledge and experience in financial and
business matters that it is capable of evaluating the merits and risks of an
investment in the Company.  Hospital acknowledges receipt of copies of Company’s
filings pursuant to the Exchange Act.  Hospital represents that it is an
accredited investor (as that term is defined in Rule 501 of Regulation D under
the Securities Act).

2.  Legend.  A legend substantially in the following form will be placed on the
certificate representing the Subsequent Shares:

“The shares represented by this certificate have not been registered under the
Securities Act of 1933, as amended, and may not be sold, transferred or
otherwise disposed of in the absence of an effective registration statement
under such Act or an opinion of counsel satisfactory to the corporation to the
effect that such registration is not required.”

 

Appendix E

--------------------------------------------------------------------------------